Title: Militia Return as County Lieutenant, 1776
From: Jefferson, Thomas
To: 


                    
                        [1779]
                    
                    
                        
                        
                        
                        
                            Capt Orl[ando]
                            
                            Jeremiah Nichols
                            Clear
                        
                        
                            Jones’s Company
                            
                            Ice-and Snow
                            Clear
                        
                        
                            Joshua Fry
                            Clear
                            15.
                            
                        
                        
                            William Gaines
                            Clear
                            
                            
                        
                        
                            Alexander Gordon
                            Clear
                            Capt. Wallace’s co.
                            
                        
                        
                            Mesheck Hitchcock
                            Clear
                            Thomas Anderson
                            Clear
                        
                        
                            Henley Hamner
                            Clear
                            John Black senr.
                            Clear
                        
                        
                            Richard Harper
                            Clear
                            Alexander Black
                            Clear
                        
                        
                            Christopher Hudson
                            Service
                            John Black junr.
                            Clear
                        
                        
                            William Tompkins
                            Clear
                            William Black
                            Clear
                        
                        
                            Travis Tucker
                            Clear
                            John Davies
                            Clear
                        
                        
                            Thomas Wingfeild
                            Clear
                            Benjamin Davies
                            Clear
                        
                        
                            Charles Catlet
                            Clear
                            Francis Davies
                            Clear
                        
                        
                            
                            
                            Adam Kerr
                            Clear
                        
                        
                            11.
                            
                            William Kerr
                            Clear
                        
                        
                            
                            
                            Gilbert Kerr
                            Clear
                        
                        
                            Capt. Wm. Sims’s co.
                            
                            Hugh McWilliams
                            Clear
                        
                        
                            William Allen
                            Clear
                            John McWilliams
                            Clear
                        
                        
                            James Barlow
                            Clear
                            Saml. McCord
                            Clear
                        
                        
                            Major Dowell
                            Clear
                            John McCue
                            Clear
                        
                        
                            David Dalton junr.
                            Clear
                            John Massie
                            Clear
                        
                        
                            Robert Douglass. quaker.
                            Gravit Edwards
                            Clear
                            Service
                        
                        
                            John Moore
                            Robert Pilson
                            Clear
                            Clear
                        
                        
                            Nehemiah Grinning
                            Service
                            Davies Stockdon
                            Clear
                        
                        
                            John Grinning
                            Clear
                            Thomas Stockdon
                            Clear
                        
                        
                            John Hamock
                            Clear
                            William Tomlinson
                            Clear
                        
                        
                            Abraham Monday
                            Service
                            James Woods
                            Clear
                        
                        
                            Jonathan Monday
                            Clear
                            John Wheary
                            Service
                        
                        
                            George Mansfeild
                            Service
                            William Davis
                            Clear
                        
                        
                            Campbell McCauley
                            Clear
                            24.
                            
                        
                        
                        
                            Capt. Davies’s co.
                            
                            Samuel Davies
                            Clear
                        
                        
                            Henry Burke
                            Clear
                            Isaac Davies
                            Clear
                        
                        
                            Bartlet Davies
                            Clear
                            Thomas Davies
                            Clear
                        
                        
                            Thompson Epperson
                            Clear
                            William Davies
                            Clear
                        
                        
                            John Innis
                            Service
                            James Granford
                            Clear
                        
                        
                            James Keaton
                            Clear
                            James Herring
                            Clear
                        
                        
                            Samuel McCulloch
                            Service
                            George Herring
                            Service
                        
                        
                            John McDaniel
                            Clear
                            Christopher Herring
                            Clear
                        
                        
                            Uriah McDaniel
                            Clear
                            David Mills
                            Clear
                        
                        
                            David Owen
                            Service
                            Zachariah Mills
                            Clear
                        
                        
                            John Shifflet
                            Clear
                            John McRae
                            Clear
                        
                        
                            Richard Snow
                            Service
                            Alexander McCulloch
                            Service
                        
                        
                            Roger Thompson
                            Clear
                            John Ozby
                            Clear
                        
                        
                            Evan Thos. Watson
                            Clear
                            James Rippetoe
                            Clear
                        
                        
                            
                            
                            Simon Ramsay
                            Clear
                        
                        
                            13.
                            
                            William Ramsay
                            Clear
                        
                        
                            
                            
                            Achilles Rogers
                            Clear
                        
                        
                            Capt. Rob. Harris’s co.
                            
                            John Spradling
                            Clear
                        
                        
                            David Blackwell
                            Clear
                            William Simpson
                            Clear
                        
                        
                            Bernis Brown Wm. Cave
                            Service
                            Samuel Twyman
                            Clear
                        
                        
                            John Brown
                            Clear
                            William Watts
                            Clear
                        
                        
                            William Craig
                            Clear
                            Joseph Ward
                            Clear
                        
                        
                            Benjamin Clarke
                            Clear
                            
                            
                        
                        
                            George Webb Jones
                            Clear
                            24.
                            
                        
                        
                            Lewis Jones
                            Service
                            
                            
                        
                        
                            William Jones
                            Service
                            Capt. John Jones’s co.
                            
                        
                        
                            Daniel Maupin
                            
                            Lodowick Cook
                            Clear
                        
                        
                             (son of John)
                            Clear
                            Randolph Cartee
                            Clear
                        
                        
                            Daniel Maupin
                            
                            John Eubanks
                            Clear
                        
                        
                             (son of Daniel)
                            Clear
                            William Eubanks
                            Service
                        
                        
                            Cornelius Maupin
                            
                            William Leak
                            Service
                        
                        
                             (son of John)
                            Clear
                            Jesse Melton
                            Service
                        
                        
                            Cornelius Maupin
                            
                            Benjamin Melton
                            Clear
                        
                        
                             (son of Daniel)
                            Clear
                            William Statham
                            Clear
                        
                        
                            Thomas Maupin
                            Clear
                            David Statham
                            Clear
                        
                        
                            William Maupin junr.
                            Clear
                            Charles Statham
                            Clear
                        
                        
                            Harris Massey
                            Clear
                            Geo. Wilbleduf
                            Service
                        
                        
                            Thomas Massey
                            Clear
                            Chas. Bowyer
                            Clear
                        
                        
                            Joseph Marshall
                            Clear
                            
                            
                        
                        
                            William Norris
                            Clear
                            11.
                            
                        
                        
                            Robert Rhodes
                            Service
                            
                            
                        
                        
                            John Thurmond
                            Clear
                            Capt. Smith’s co.
                            
                        
                        
                            Benjamin Thurmond
                            Service
                            
                            
                        
                        
                            Thomas Wherry
                            Clear
                            Bradley Carter
                            Clear
                        
                        
                            
                            
                            James Consolver
                            Clear
                        
                        
                            22.
                            
                            Micajah Chiles
                            Clear
                        
                        
                            
                            
                            John Grayson
                            Clear
                        
                        
                            Capt. Dalton’s co.
                            
                            William Gragg
                            Clear
                        
                        
                            Samuel Barksdale
                            Clear
                            Michael Harlow
                            Clear
                        
                        
                            Martin Consolver
                            Clear
                            William Hayes
                            Clear
                        
                        
                        
                            John Mills
                            Clear
                            Capt. Lewis’s co.
                            
                        
                        
                            Menan Mills
                            Clear
                            James Beck
                            Clear
                        
                        
                            Charles Mitchel
                            Clear
                            James Carver
                            Clear
                        
                        
                            Charles Pettus
                            Clear
                            Richard Carver
                            Clear
                        
                        
                            Thomas Smith (fifer)
                            Service
                            Christopher Clarke junr
                            Clear
                        
                        
                            Solomon Wood
                            Clear
                            Bowler Clarke
                            Clear
                        
                        
                            James Wilson
                            Clear
                            James Clarke
                            Clear
                        
                        
                            14
                            
                            William Cambden
                            Clear
                        
                        
                            
                            
                            Peter Hall
                            Clear
                        
                        
                            Capt. Martin’s co.
                            
                            John Mickie. Lieutt.
                            Clear
                        
                        
                            Thomas Apling
                            Clear
                            James Olverson
                            Clear
                        
                        
                            David Apling
                            Clear
                            Chiles Terril
                            Clear
                        
                        
                            Samuel Blaine
                            Clear
                            Alexandr. White
                            Clear
                        
                        
                            John Blaine
                            Clear
                            Jas. Robinson
                            Service
                        
                        
                            James Blaine
                            Clear
                            Martin Bunch
                            Clear
                        
                        
                            James Barrett
                            Clear
                            
                            
                        
                        
                            Richard Baker
                            Service
                            14
                            
                        
                        
                            Elijah Baker
                            Clear
                            Capt. Charles Sims’s co.
                            
                        
                        
                            John Douglass
                            Clear
                            
                            
                        
                        
                            John Garland
                            Clear
                            
                            
                        
                        
                            John Herd
                            Clear
                            Green Clay
                            Clear
                        
                        
                            Samuel Murril
                            Clear
                            Charles Denton
                            Service
                        
                        
                            George Murril
                            Clear
                            David Grymes
                            Clear
                        
                        
                            George Martin
                            Clear
                            William Moon
                            Clear
                        
                        
                            Stephen Moore
                            Clear
                            John Sorrow
                            Clear
                        
                        
                            Joshua Tadlock
                            Service
                            Henry Wood
                            Clear
                        
                        
                            John Thurmond
                            Clear
                            Samuel Wood
                            Clear
                        
                        
                            Joso. Toms
                            Clear
                            
                            
                        
                        
                            
                            
                            7
                            
                        
                        
                            18
                            
                            
                            
                        
                        
                            Capt. Wingfeild’s co.
                            
                            Capt. Benj. Harris’s co.
                            
                        
                        
                            John Bailey
                            Clear
                            Capt. Benj. Harriss
                            Service
                        
                        
                            Edward Butler
                            Service
                            Wm. Jordan
                            Clear
                        
                        
                            William Calvert
                            Clear
                            Benj. Jordan
                            Clear
                        
                        
                            William Fosset
                            Clear
                            Chas. Irving
                            Clear
                        
                        
                            Humphrey Gaines
                            Clear
                            Thos. Upton
                            Clear
                        
                        
                            Stephen Hughes
                            Clear
                            Robt. Davis
                            Clear
                        
                        
                            Randolph Jefferson
                            Clear
                            Benj. Miles
                            Clear
                        
                        
                            Isaac Jackson
                            Clear
                            Wm. Miles
                            Clear
                        
                        
                            John Jouett jr.
                            Clear
                            Richd. Miles
                            Clear
                        
                        
                            William Leak
                            Clear
                            John Cheatham
                            Service
                        
                        
                            Hastings Marks
                            Clear
                            
                            
                        
                        
                            George Manly
                            Clear
                            10
                            
                        
                        
                            Joseph Neilson
                            Clear
                            
                            
                        
                        
                            Thomas West
                            Clear
                            Capt. Wheeler’s co.
                            
                        
                        
                            William Wingfeild
                            Clear
                            John Britt
                            Service
                        
                        
                            15.
                            
                            Jeremiah Collins
                            Clear
                        
                        
                        
                            Bartlet Dednam
                            Clear
                            William Henderson
                            
                        
                        
                            Thomas Green
                            Clear
                            Robert Priddy
                            
                        
                        
                            Rowland Horseley
                            Clear
                            Joseph Roberts
                            
                        
                        
                            Charles Lewis
                            Clear
                            James Taylor
                            
                        
                        
                            Henry McMannus
                            Clear
                            Roger Tandy
                            
                        
                        
                            Andrew Ray
                            Clear
                            William Tandy
                            
                        
                        
                            Micajah Wheeler junr.
                            Clear
                            
                            
                        
                        
                            John Wheeler
                            Clear
                            14
                            
                        
                        
                            Richard Wood
                            Clear
                            
                            
                        
                        
                            Alexr. McKinzie
                            Service
                            Capt. Henderson’s co.
                            
                        
                        
                            
                            
                            Thomas Adams
                            Clear
                        
                        
                            13.
                            
                            Anderson Bryan
                            Clear
                        
                        
                            
                            
                            John Collins
                            Service
                        
                        
                            Lieut. Medlin’s co.
                            
                            Richard Gaines
                            Clear
                        
                        
                            George Beaver
                            Clear
                            Daniel Harvie
                            Service
                        
                        
                            John Beaver
                            Service
                            Richard Harvie
                            Service
                        
                        
                            Edmond Burnett
                            
                            Henry Kirbie
                            Clear
                        
                        
                            John Clarkson
                            
                            Isham Lewis
                            Clear
                        
                        
                            Micajah Carr
                            
                            Richard Sharpe
                            Clear
                        
                        
                            William Carter
                            
                            David Whipple
                            Clear
                        
                        
                            Jesse Gooch
                            
                            
                            
                        
                        
                            John Hammock
                            
                            10.
                            
                        
                    
                    A roll of the Volunteers, draughts and substitutes for the county of Albemarle.
                    
                        1. William Lewis Benge.
                        2. Alexander McCullock (marches with Louisa men.)
                        3. Stanhope Johnson for Gravit Edwards.
                        4. Nehemiah Grinningdeserted
                        5. Abraham Monday. […]ty Continentl. officer
                        6. George Mansfeild.
                        7. John Innis. v. <deserted > James Keaton
                        8. Uriah McDaniel for Saml. McCulloch.
                        9. David Owen
                        10. John McDaniel for Richard Snow.
                        11. Lewis Williams for Bernis Brown.
                        12. Lewis Jones. Discharged
                        13. William Jones
                        14. Richard Garbutt for Robert Rhodes
                        15. Sabert King for Benjamin Thurmond.
                        16. William Eubanks. <deserted >
                        17. William Leak.Appeared
                        18. Jesse Melton. deserted <I expect will appear>
                        19. George Wilbleduff. deserted
                        20. Richard Gully for George Herring.
                        21. John Willis for Thomas Smith <deserted>
                        22. Richard Baker.deserted
                        23. Joshua Tadlock.
                        24. James Robertson
                        
                        25. Edward Butler, on furlow to meet at Alexa. Apl. 1st
                        26. David Denton for Charles Denton.
                        27. Benjamin Harris. On Furlow ‘till 26th. Jn.
                        28. John Cheatham. Sick
                        29. Alexander Mckenzie. detained by an arrest.
                        30. John Collins
                        31. Peter Howard for Daniel Harvie.
                        32. Richard Harvie
                        33. John Beaverdeserted
                        34. John Carver for Christopher Hudson
                        35. Nicholas Burger for John Wherry
                        36. John Britt.
                    
                    
                        Th: Jefferson Cy. Lt.
                    
                